Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  the limitations should recite “wherein the second component is a power-transfer block”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation should recite “wherein the second rail supports the vehicle seat for movement”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama (JP 2018-203208).
Claims 1, 11- Toyama discloses a vehicle seat assembly (fig. 1) comprising a vehicle seat, and a power seat track assembly (fig. 2, Title); said power seat track assembly comprising: 
an elongated first rail (10) mounted to a vehicle cabin floor (5); 
a second rail (20) engaging the first rail and movable along a length of the first rail; 
a motor assembly (30) mounted to the second rail (20) and operable to drive the second rail along the length of the first rail; and 
a power-transfer assembly (40, 50) including a first component (40) mounted to the first rail (10) and a second component (50) mounted to the second rail (20), wherein the first component (40) wirelessly transmits power to the second component (Abstract), and wherein the second component (50) is electrically connected to the motor assembly (30) to provide electrical current to the motor assembly.

Claims 5, 15- Toyama discloses the vehicle seat assembly and power seat track assembly of claims 1 and 11, wherein the first component (40) is an elongated power-transfer rail (fig. 3-4), and wherein the second component (50) is a power-transfer block (fig. 5-9).  
Claims 6, 16- Toyama discloses the vehicle seat assembly and power seat track assembly of claims 1 and 15, wherein the first rail (10) is fixed relative to the vehicle cabin floor (5), and wherein the second rail (20) supports the vehicle seat for movement relative to the first rail (10) and the vehicle cabin floor (fig. 1, Abstract).  
Claims 7, 17- Toyama discloses the vehicle seat assembly and power seat track assembly of claims 6 and 16, wherein the motor assembly (30) includes a pinion (33) that is rotatable about a rotational axis, and wherein a rack (36) is fixed to the first rail (10) and includes a plurality of teeth (provided by the components 34/35, fig. 2 & 5) that meshingly engage the pinion.  
Claim 8, 18- Toyama discloses the vehicle seat assembly and power seat track assembly of claims 7 and 17, wherein the rack (36) includes a first aperture (fig. 3 shows the forward end of the rack 36 receives bolt therein), wherein the first rail (10) includes a second aperture (fig. 1 shows the forward end of the rail 10 includes an aperture corresponding to the bolt shown in fig. 3), and wherein a fastener (bolt shown, not designated) extends through the first and second apertures and into a third aperture in the vehicle cabin floor (fig. 3 shows the bolt extending out beyond the lower surface of the rail 10 corresponding to the floor 5, which is an inherent disclosure of an aperture in the floor 5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (JP 2018-203208) in view of Moriyama (JP H08-197988).
Claims 2, 12- Toyama discloses the vehicle seat assembly and power seat track assembly of claims 1 and 11, wherein the first rail (10), the motor assembly (30), the power-transfer assembly (40, 50), and the second rail (20) are mounted to the vehicle cabin floor (the first rail 10 is the mounting device for the other components to the floor).  Toyama does not disclose that the assemblies are mounted below the vehicle cabin floor.
Moriyama discloses a vehicle seat assembly and track assembly wherein a first rail (lower component of track 28, fig. 10), and a portion (25) of the second rail (upper component of track 28) are mounted below a vehicle cabin floor (3). Moriyama shows (in fig. 1 & 9) that the vehicle seat assembly is movable to a forwardmost position that suitably accommodates the vehicle dashboard (40) via the arrangement of the power seat track assembly at least partially below the vehicle floor. This arrangement would suggest to one of ordinary skill that a power track assembly configuration comprising at least part of a power seat track assembly being mounted below a vehicle cabin floor would facilitate a vehicle seat forwardmost position that suitably accommodates a protruding vehicle dashboard.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat and power track assemblies of Toyama with a mounting arrangement below the vehicle cabin floor, as taught by Moriyama, in order to facilitate a suitable forwardmost position for front passenger seat of a vehicle.

Claims 3, 13- Toyama and Moriyama teach the vehicle seat assembly and power seat track assembly of claims 2 and 12, wherein the second rail (upper component of track 28) taught by Moriyama includes a bracket portion (25) that extends through an opening (24) in the vehicle cabin floor (fig. 3-4).  
 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama alone.
Toyama discloses the vehicle seat assembly and power seat track assembly of claims 1 and 11, further comprising an additional second rail, wherein the power-transfer assembly includes an additional second component mounted to the additional second rail. Toyama teaches providing a connection shaft (32) for synchronizing the operation of both power-transfer assemblies and driving the second rails along the length of the first rails, via the coupling of the motor assembly (30) to one end of the connection shaft (32). The difference between Toyama and the claimed invention is Toyama does not teach an additional motor assembly mounted to the additional second rail, wherein the additional second component electrically connected to the additional motor assembly, and wherein the motor assemblies are operable to independently drive the second rails along the length of the first rail. However, according to Toyama’s teaching of providing a second power-transfer assembly directly coupled to the second rails, one of ordinary skill would have been motivated to optionally provide a second motor assembly directly coupled to the second rail and power-transfer assembly since doing so provides the maximum power transmission for the rail adjustment.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the seat and track assembly of Toyama with an additional motor assembly mounted to the additional second rail, since directly coupling a motor assembly to a component to be adjusted for optimal power transmission during adjustment involves only routine skill in the art. As a result, the additional motor assembly would be electrically connected to the additional second component and the motor assemblies would be operable to independently drive the second rails; and would still yield the predictable result of driving the second rails along the length of the first rails.
 
Allowable Subject Matter
Claims 9, 10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A/Examiner, Art Unit 3636                
                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636